The Attorney             General                of Texas
                                        December        17,    1979
MARK WHITE
Attorney General


                   Honor&le Joe Resweber                        Opinion No. MW-101
                   Harris County Attorney
                   1001Preston, Suite 6.34                      Re: Expenditure of county bond
                   Houston, Texas 77002                         funds for an addition to e detention
                                                                home.

                   Dear Mr. Resweber:

                        Your request for an opinion poses the following questions:

                                    May  monies derived from sale of the bon&
                                   which were issued pursuant to Proposition No.
                                   One of the April 14, 1973, Harris County Bond
                                   Election be used for the construction of an
                                   addition on to the present Harris County
                                   Detention Home?

                                   May the said monies be used for the
                                   construction of a new separate detention home?

                        The bonds ~were issued under the authority of article 713, V.T.CS.,
                   which provides in part, as follows:

                              [ahe Commissioners Court of a county may lawfully
                              issue the bonds of said county for the following
                              purposes:

                                   L To erect the county courthouse and jail, or
                                   either7
                                   2. To purchase suitable sites within the county
                                   and construct buildings thereon to provide
                                   homeIs             for dependent and delinquent
                                   boys and girls or for either; . . .

                   (Emphesisadded.

                        The bonds were voted for the purpose of “purchssing suitable sites
                   within said county and constructing buildings thereon to provide homes or
                   schools for dependent and delinquent boys and girls or for either.” Webster’s




                                                   P-    314
Honorable Joe Resweber     -   Page Two     (Mw-101)



New International Dictionary (2d ed 1947), at 572, states that the veib “construct” is
synonymouswith the velb “erect.”

      In the case of Brown v. Graham, 58 Tex. 254 (Tex. 18831,regarding a question as to
the authority of e commissioners court to levy a special tax for the purpose of building an
addition to end repairing a courthouse, the Supreme Court of Texas said:

              It is claimed that the power to erect, repair or complete a public
           building &es not include the power to make en addition to it. It is
           true that the county commissioners’court, can levy no taxes unless
           the power to do so be plainly and unmistakenly conferred The
           authority must be given either ln express WOK&or by necessary
           implication. 2 Dillon on Mun. Corp. S763. It is no more than a
           reasonable constmction of language,to hold that power to erect an
           entire building expressly authorizes the construction of a portion of
           it. It certainly does by necessary implication

             . . . .

              To hold that a county whose court house, with proper repairs end
           additions, could be rendered commodious and useful In every
           respect, must pull it down and build an entirely new one, would be
           to charge our lawgivers with an intent to encourage an
           unnecessary expenditure of the public money. Such a consideration
           would not, in itself, authorize us to infer a power when not
           expressly given or necessarily implied Yet when the language used
           is capable of including authority to do an act not mentioned in
           terms, such construction of it is greatly aided by considerations of
           public advantage which it would certainly produce.

58 Tex., et 256. See also Attorney General Opinion O-7078 (1946).

      The opinions of this office construing article VII, section 17 of the Texas
Constitution are also relevant to your question. This constitutional provision authorizes a
tax “for the purpose of acquiring, eonstnmtlng end initially equipping buildings or other
permanent improvements at the designated institutions of higher learning. . . .” Although
these funds ,cannot be used to repair existing buildings, Attorney General Opinion V-848
(19491,they are available to finance a wing on an existing building. Attorney General
Opinion V-1427 (1952), V-848 (1949); see also Attorney General Opinion H-1248 (1978). We
believe the language of article 718, V.T.C.S., would also encompass the construction of an
addition to an existing bullding.

      Therefore, in view of the foregoing it is our opinion that the commissioners court
 has authority to expend such bond proceeds in the most practicable manner to provide
 homes or schods for dependent and delinquent children, whether such would be best
,eccomplished by making additions to existing homes or schools, or by the construction of
 new separate homes or schools.




                                       P.   315
Honorable Joe Resweber    -   Page Three (NW-1011



                                    SUMMARY

           The Commissioners Court of Harris County is authorized by law to
           use bond proceeds for construction of additions to the existing
           juvenile detention home or for the construction of new facilities
           for such purpose.




                                          MARK     WHITE
                                          Attorney General of Texas

JOHN W. FAINTER,JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by SusanGarrison
end D. Ladd PattilIo
Assistant Attorneys General

APPROVED:
OPINIONCOMMI’ITEE

C. Robert Heath, Chairmen
David B. Brooks
Bob Gemmage
Susan Garrison
Rick Gilpin
Wllliem G Reid
SusanLee Voss
Bruce Youngblood




                                         P.   316